Mr. and Mrs. John D. Sentilles, plaintiffs-appellees, move to dismiss the appeal herein taken by Mose F. Bloomensteil, trustee, on the ground that the appeal was not perfected within the time fixed in the order of the lower court granting the appeal. The minutes of the lower court show that the appeal was granted on April 16, 1934. The attorney of record for appellees accepted service of notice of the appeal on April 18, 1934.
The appeal was devolutive only and was returnable to this court on May 10, 1934, but was not filed in this court until February 11, 1935, some 9 months later than the time fixed for its return.
It appears to us that the motion should prevail.
For the reasons stated, it is ordered, adjudged, and decreed that the appeal herein taken by M.F. Bloomensteil, trustee, be dismissed at the cost of appellant.